ROBINSON, J.:
1. The provision of Section 6346-1, General Code, making it “unlawful for any person * * * to engage * * * in the business of making loans * * * upon the mortgage or pledge of chattels or personal property * * * or making loans on salaries or wage earnings, * * * without first having obtained a license,” is a regulatory as distinguished from a revenue measure.
2. The provision of Section 6346-2, General Code, “no other and further license fee shall be required from any such licensee, by the state or any municipality,” while restricting the state and the municipalities of the state from exacting further license fees in the regulation of such business, in no way restricts the state or the municipalities from levying an excise tax upon the business of such licensee as a revenue measure. (State ex rel., v. Carrel. 99 Ohio St., 220, approved and followed.)
Judgment affirmed.
Hough, Wanamaker and Matthias. JJ., concur. Clark, J., took no part in the consideration or decision of the case.